Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on March 25, 2021 was received.  Claims 2, 4, and 6 were cancelled.  Claims 1 and 8 were amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The objections to claim 1 is withdrawn in view of the amendment to the claim.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Sigler et al. in view of B733 on claims 1-10 are withdrawn, because independent claim 1 has been amended.
	
	
Claims 1, 3, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sigler et al. (US 8590768) in view of ASTM Standard B733-15 (2015, hereinafter referred to as “B733”).
Regarding claims 1 and 7, Sigler discloses a stack assembly (sheet layers of battery cell tabs), comprising: a first metallic sheet comprising copper (12:46-56) and having an interior surface (first tab; see annotated Fig 9A); a second metallic sheet comprising aluminum (Al) (2:47-3:10; 4:1-13) adjacent the first metallic sheet (second tab), wherein the second metallic sheet includes an exterior surface facing the interior surface of the first metallic sheet (see 

    PNG
    media_image1.png
    532
    341
    media_image1.png
    Greyscale

	B733 teaches a standard specification for autocatalytic (electroless) nickel-phosphorus coating process on metal (section 1.1-1.2) with a phosphorus content of 5 to 9% to provide for corrosion resistance (section 1.8) and a self-sustaining reaction (section 1.2). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a nickel phosphate for an autocatalytic process with a phosphate content between 5 to 9% as 
Sigler also recognizes the metal element or alloy composition of the reactive material are determined based on the composition of the aluminum or copper metal/alloys making up the joining surfaces such as the solidus temperature, alloys formed by the reaction of the reactive material, and alloys formed at the conclusion of the process (10:20-57).  It would have been obvious to one of ordinary skill in the art when the invention was filed to apply and vary the composition of coatings/materials recognized by the prior art such as B733 in interfacial regions between welding surfaces of work pieces joined by welding because Sigler recognizes the variability of reactive material compositions affects its suitability for use in joined surfaces. It has been held that discovering the optimum ranges for a result effective variable such as alloy composition involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 125 USPQ 416.  MPEP 2144.07.
	Regarding claim 3, Sigler disclose the stack assembly of claim 2, further comprising a solid-state weld at an interface between the first metallic sheet and the reactive material (2:15-30; 10:20-57).
Regarding claim 5, Sigler disclose the stack assembly of claim 4, further comprising an interface between the second metallic sheet and the Ni-P alloy, wherein the interface includes a re-solidified Al alloy (Al-Cu eutectic; 8:45-57).

Regarding claim 9, Sigler disclose the stack assembly of claim 8, wherein at least one of the first metallic sheet and second metallic sheet includes a thickness of about 0.2 mm (5:9-24).
Regarding claim 10, Sigler disclose the stack assembly of claim 9, further comprising a third metallic sheet (conductor 315) joined to the second metallic sheet with a second Ni-alloy layer sandwiched there-between, wherein the third metallic sheet includes a thickness greater than 0.2 mm (1:44-46; Fig 9C).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) The Ni-P resistive coating, as called for in claim 1, provides a resistance welded stack assembly having a superior bond between two sheets of dissimilar metals.  At best, B733 teaches a Ni-P coating having a range of 5 to 9 wt% P for improve[d] wear and corrosion resistance, but does not teach the coating is beneficial for use in resistance welding.

In response to Applicant’s arguments, please consider the following comments:
(a) In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In spite of this other advantage as argued by Applicant, it should further be noted that B733 recognizes the benefit of self-sustaining reaction (section 1.2) as argued in the rejection which would be applicable to the 


Conclusion
Applicant's amendment necessitated any modifications to the grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727